J-S72010-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KENNETH N. BAKER,

                            Appellant                 No. 152 WDA 2014


             Appeal from the PCRA Order Entered January 20, 2014
                In the Court of Common Pleas of Beaver County
              Criminal Division at No(s): CP-04-CR-0002240-2010


BEFORE: BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED NOVEMBER 21, 2014

        Appellant, Kenneth N. Baker, appeals pro se from the post-conviction

court’s January 20, 2014 order denying his petition for relief filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.          We

affirm.

        On appeal, Appellant raises eight issues for our review, the majority of

which allege ineffective assistance of trial/sentencing counsel.      We have

thoroughly reviewed the certified record, the briefs of the parties, and the

applicable law.      Additionally, we have examined the thorough and well-

crafted opinion of the Honorable Kim Tesla of the Court of Common Pleas of

Beaver County. We conclude that Judge Tesla’s 21-page opinion accurately

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S72010-14



and    thoughtfully     disposes     of   the    issues   presented   by   Appellant.1

Accordingly, we adopt his opinion as our own and affirm the order denying

Appellant’s PCRA petition on that basis.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2014




____________________________________________


1
  However, Judge Tesla did not address Appellant’s seventh issue, in which
he argues that the PCRA court erred by failing “to acknowledge or address”
the trial court’s denial of his pretrial motions alleging that his counsel was
ineffective and requesting a continuance to retain private counsel. See
Appellant’s Brief at 23-24. Judge Tesla did not address this claim because it
was not specifically asserted in Appellant’s pro se PCRA petition, or raised in
his Pa.R.A.P. 1925(b) statement.         See Pro Se Petition, 1/18/12; Rule
1925(b) Statement, 2/6/14.         Accordingly, this issue is waived.      See
Commonwealth v. Rainey, 928 A.2d 215, 226 (Pa. 2007) (noting that
issues not raised in a PCRA petition are waived and cannot be considered for
the first time on appeal); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in
the Statement and/or raised in accordance with the provisions of this
paragraph (b)(4) are waived.”).



                                           -2-
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM
Circulated 10/30/2014 11:01 AM